—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J., at speedy trial motion; Nicholas Figueroa, J., at trial and sentence), rendered December 7, 1990, convicting defendant, *117after a jury trial, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court’s charge on interested witnesses adequately informed the jury that the effect of interest upon credibility is a jury question. While the court should have included, as requested, specific language to the effect that an interested witness is not necessarily untruthful, the charge as a whole in the circumstances, does not require reversal.
The motion court properly denied defendant’s pro se speedy trial motion without a hearing, because no factual issues were raised by the moving and answering papers. Defendant’s motion was facially insufficient to begin with, in that it merely listed various calendar dates without addressing the includability of any specific periods of pre- or post-readiness delay (People v Lomax, 50 NY2d 351, 357), whereas the People’s uncontradicted response addressed that subject with sufficient specificity. Moreover, the speedy trial issue was expressly waived at sentencing.
We have reviewed the arguments in defendant’s pro se supplemental brief and find them without merit. Concur— Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.